Pee Cueiam.
This appeal brings np a judgment of the District Court of the Second Judicial District of Bergen county in favor of defendant. Suit was brought by plaintiffs to recover the amount of $256.17, which they had paid to the defendantappellee on account of a promissory note of $300 executed by appellants to the appellee. The suit was based on an alleged violation of section 5 of chapter 49 of the laws of 1914, as amended by chapter 251 of the laws of 1928.
Two points are raised. First, that the statement given to the appellants by the appellee at the time the loan was made did not have printed on its back in the English language a copy of section 5 as amended by chapter 251 of the laws of 1928. This amendment merelj'' added the words “either directly as maker, or indirectly as endorser or guarantor.” In other respects the language is identical with that of the original act of 1914. The trial court held that the printing of the original section 5 was a substantial compliance with the provisions of the act and was sufficient. With this we agree.
Second, that the statement did not show the date when the loan was due as required by the act. The contract does show the date of the loan and the amount thereof, and the amount paj^able each month so that it is readily ascertainable when the whole loan would be due.